  Case 3:20-cv-00647-N-BN Document 9 Filed 05/27/20      Page 1 of 1 PageID 46



                  IN THE UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF TEXAS
                            DALLAS DIVISION

CLEMENTE VARELA                          §
(Dallas Cnty. Jail Bookin No. 20000105), §
                                         §
             Plaintiff,                  §
                                         §
V.                                       §        No. 3:20-cv-647-N
                                         §
LEW STERRETT,                            §
                                         §
             Defendant.                  §

       ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
  RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

      The United States Magistrate Judge made findings, conclusions, and a

recommendation in this case. No objections were filed. The District Court reviewed

the proposed findings, conclusions, and recommendation for plain error. Finding

none, the Court ACCEPTS the Findings, Conclusions, and Recommendation of the

United States Magistrate Judge.



      SO ORDERED this 27th day of May, 2020.




                                             DAVID C. GODBEY
                                             UNITED STATES DISTRICT JUDGE
